The court at the last June term, pronounced the following interlocutory judgment, to-wit:
The plaintiff ought to have surveyed his settlement in a square form, so as to adjoin Wilson’s land below, and also so as to be divided into two equal parts, by a line to be run parallel to Wilson’s run, and half way between the said run and the plaintiff’s cabin; and his pre-emption according to his original location ought to have been surveyed around his settlement on the north, east and south sides, the lines at equal distance from those sides of the settlement. But at this term it appearing by the surveyor’s report, that the plaintiff’s pre-emption as directed to be laid down did not interfere with the defendant’s survey, the court dismissed the plaintiff’s caveat with costs, etc.